Citation Nr: 1432702	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from March 2001 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2011.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In April 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.  There are currently no documents in the Veterans Benefits Management System (VBMS) electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations in August 2007 and September 2011.  At the September 2011 VA examination, the examiner noted that the Veteran reported flare-ups of his left knee pain.  On physical examination, the Veteran demonstrated left knee flexion to 85 degrees and left knee extension to 5 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran was not able to perform repetitive-use testing with 3 repetitions, that he stated that he could not bend his knee any more, but that when told to sit down, the Veteran could bend his knee to at least 90 degrees.  The examiner noted that he did not feel that the Veteran was making a concerted effort.  The examiner then noted that the Veteran had additional limitation in range of motion of the knee following repetitive use testing.  It is unclear how this conclusion was reached given the inability to do the testing.

Because of the inconsistencies of the VA examination report, the Board finds the September 2011 VA examination inadequate for rating purposes.  The Board, therefore, concludes that an additional VA examination is needed to provide an accurate picture of the Veteran's service-connected left knee degenerative changes of the medial/lateral menisci.  38 C.F.R. §§ 3.326, 3.327 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left knee degenerative changes of the medial/lateral menisci that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA orthopedic examination by an appropriate examiner.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS (if any records are placed there).  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS (if any records are placed there) have been reviewed.  In accordance with the latest worksheets for rating knee impairment, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.  If it is concluded that the Veteran is not fully cooperative with the testing, that should be set out.

The examiner should be asked to specifically determine whether the Veteran's left knee exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



